                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ARIZONA




TO: UNITED STATES MARSHAL                            DATE: 4/5/2021


                                    RE: CASE # CR-20-00485-01-PHX-SPL


THE UNITED STATES MARSHAL IS AUTHORIZED TO RELEASE:


Defendant   Austin Ryan Steinbart                    USM #35841-508

FROM CUSTODY PURSUANT TO THE COURT’S ORDER MADE IN OPEN COURT THIS
DATE.

              X     Time Served

                    Probation

                    Dismissal


ADDITIONAL INSTRUCTIONS:




                                         DEBRA D. LUCAS, CLERK/DCE


                                         By:
                                         Lisa Richter
                                         Courtroom Deputy
cc: USMS (by cd)
